Citation Nr: 0844833	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for kidney disease.

2.	Entitlement to service connection for bronchitis with 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1972.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.	The veteran's kidney disorder associated with chronic 
urinary tract infections pre-existed service, and did not 
undergo an increase in disability during service.

2.	Competent medical evidence does not show the veteran's 
bronchitis with sinusitis to be causally related to his 
military service.


CONCLUSION OF LAW

1.	Kidney disease was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).

2.	Bronchitis with sinusitis was not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in May 2004, prior to the July 2004 rating 
decision.

These letters satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as these letters informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
received Dingess notice in a March 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service treatment records, VA and 
private treatment records, and statements from the veteran 
have been associated with the record.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on the Government to rebut 
the presumption of sound condition upon entrance by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated in service.  VAOPGCPREC 3-
2003 (holding, in part, that 38 C.F.R. § 3.304(b) is 
inconsistent with 38 U.S.C. § 1111 to the extent that it 
states that the presumption of sound condition may be 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Akins v. 
Derwinski, 1 Vet. App. 228 (1991) (holding that VA must point 
to a specific finding that increase in disability is due to 
the natural progress of the condition).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear-and-
unmistakable-evidence standard" requires that the no-
aggravation result be "undebatable."  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citation omitted).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Evidence of 
the veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).


Kidney Disease Claim

The veteran's enlistment examination does not note any 
genitourinary abnormalities, and so the presumption of 
soundness on entry into service is applicable.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

While the enlistment examination does not mention the 
veteran's kidney and urinary tract infections, the additional 
medical and lay evidence clearly does.  At the time of 
enlistment, the veteran noted on her medical history report 
that she was undergoing kidney treatment and had her urethra 
dilated the year before.  While the history of the preservice 
existence of conditions provided by the veteran at the time 
of the entrance examination does not, in itself, constitute a 
notation of a preexisting condition, this medical history is 
probative in a determination of whether clear and 
unmistakable evidence exists to show that the veteran's 
kidney disease predated her military service.  See 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Private urology 
records from January 1972, immediately prior to the veteran's 
enlistment, show that she was taking antibiotics for a 
urinary tract infection and that she had a history of chronic 
urinary tract infections and scarring of kidneys.  
Additionally, a private physician noted that her left kidney 
was substantially smaller than her right kidney at 9 
centimeters and 13.5 centimeters, respectively, attributing 
this to an inflammatory disease of the left kidney.  These 
records also indicate "marked calyectasis on the left side 
with a loss of renal parenchyma over the mid-portion of the 
kidney.  Ureters were delicate bilaterally."  Thus, the 
Board finds the evidence clearly and unmistakably shows that 
the veteran's kidney disease preexisted service.

The Board further finds that the medical evidence does not 
demonstrate that the veteran's pre-existing kidney disease 
increased in severity during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  According to her service treatment 
records, the veteran began exhibiting urinary tract infection 
symptoms within a week of her enlistment.  The Board notes 
that the recurrence of symptoms does not constitute an 
increase in severity of the pre-existing condition.  See 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  Later records from 
September 1976 refer to the veteran as being on long-term 
care for chronic bilateral pyelonephritis.  The additional 
medical evidence of record shows a long history of treatment 
for recurrent urinary tract infections.  In June 2008 the 
veteran was given a VA medical examination in conjunction 
with this claim.  The medical examiner found that the 
veteran's kidney disease was not aggravated by her military 
service, noting that her current kidney disease is the same 
as the kidney infections that she had when she was five years 
old and her brief military service did not aggravate this 
condition.  Thus, the Board determines that the medical 
evidence of record clearly and unmistakably demonstrates that 
the veteran's underlying kidney condition did not undergo a 
permanent worsening as a result of service.

For the reasons and bases, as discussed above, the Board 
concludes that the presumption of soundness under 38 U.S.C.A. 
§ 1111 is rebutted by clear and unmistakable evidence 
demonstrating that the veteran's kidney condition pre-existed 
service and was not aggravated by such service.  Accordingly, 
service connection for kidney disease is denied.

Bronchitis with Sinusitis Claim

Hickson element (1) requires medical evidence of a current 
disability.  The current disability requirement of a service 
connection claim is satisfied if the claimant has a 
disability at the time the claim is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  The veteran's original claim was filed in 
April 2004.  In June 2008, a VA medical examination found 
that the veteran did not have sinusitis or rhinitis at that 
time, however, earlier VA medical records from January 2005 
show a diagnosed of sinusitis.  The presence of sinusitis in 
January 2005 is sufficient to satisfy the current disability 
requirement of Hickson element (1).

With regard to Hickson element (2), which requires evidence 
of an in-service incurrence or aggravation of a disease or 
injury, the veteran's service treatment records from February 
1972 show complaints of a sore throat and cough which are 
attributed to bronchitis.  Therefore, the requirements of 
Hickson element (2) are met.

Hickson element (3) requires a nexus between the veteran's 
in-service bronchitis and her current sinusitis disability.  
The June 2008 VA examiner noted that, to the extent the 
veteran has suffered from sinusitis, rhinitis, pneumonia, and 
COPD in the past, this was due to her forty-year history of 
tobacco abuse and not her military service.  The veteran's 
claims folder was reviewed in conjunction with this exam.  To 
the extent that the medical evidence establishes that the 
veteran's bronchitis with sinusitis is a tobacco-related 
disability, the Board observes that the veteran's original 
claim for service connection was received by VA in April 
2004.  Thus, the provisions of 38 U.S.C.A. § 1103 and 38 
C.F.R. § 3.300 (which preclude tobacco-related claims filed 
after June 9, 1998), would also apply to provide the legal 
basis for the denial of any inferred claim for service 
connection for bronchitis with sinusitis based on any 
purported use of tobacco products during service.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the 
requirements of Hickson element (3) and not met and the claim 
fails on this basis.

The preponderance of the evidence is against the claim of 
entitlement to service connection for bronchitis.  The 
benefit sought on appeal is accordingly denied since there is 
no reasonable doubt to resolve in the veteran's favor.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for kidney disease is 
denied.

Entitlement to service connection for bronchitis with 
sinusitis is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


